Action for damages by appellee against appellant for personal injuries. Assignments of error are based upon the action of the court in refusing to give several written charges requested by defendant.
So far as material, the facts are that appellee was a passenger on a train operated by appellant and had a ticket to Childersburg, a station on defendant's railroad. Appellee claimed, and her evidence tended to support her claim, that the train did not stop at Childersburg, that the station was not called, and that she was carried beyond to another station. The evidence for the defendant tended to show that the name of the station was called by both the porter on the train and by the conductor in the coach in which plaintiff was riding, and that it was called in a loud and audible voice before the train reached the station, and a reasonable time for plaintiff to prepare to alight, and that the train did stop at the station at Childersburg and several passengers got off.
Charge 5 was abstract, and for this reason was properly refused.
Charge 4 was properly refused, as it fails to hypothesize that the name of the station was called a reasonable time before plaintiff was to get off.
The court did not err in refusing charge 3. This charge assumes, as a fact, that the name of the station was properly called out, and was therefore invasive of the province of the jury, as that was a matter that was in dispute. Besides, it also failed to show that the name of the station was called a reasonable time before plaintiff was to get off the train.
Charge 2 was confusing and misleading, and for this reason it was properly refused.
The rule as to notice to be given to passengers of a station is well set forth in the opinion of the Supreme Court of Alabama in the case of Central of Georgia Ry. Co. v. Crane,189 Ala. 538, 66 So. 604, in which the court said:
"In agreement with the Court of Appeals, we hold that a carrier's duty to give the notice in question is performed if the name of the station * * * is so announced as to give him information of the fact a reasonable time before he is to get off."
There is no error in the record, and the judgment of the lower court is affirmed.
Affirmed.